
	
		II
		110th CONGRESS
		2d Session
		S. 2640
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2008
			Mr. Burr (for himself,
			 Mr. Cornyn, and Mr. Craig) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to enhance and
		  improve insurance, housing, labor and education, and other benefits for
		  veterans, and for other purposes. 
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Veterans' Benefits Enhancement Act of
			 2008.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Reference to title 38, United States Code.
					TITLE I—INSURANCE MATTERS
					Sec. 101. Level-premium term life insurance for veterans with
				service-connected disabilities.
					Sec. 102. Administrative costs of service disabled veterans'
				insurance.
					Sec. 103. Modification of servicemembers' group life insurance
				coverage.
					Sec. 104. Supplemental insurance for totally disabled
				veterans.
					Sec. 105. Expansion of individuals qualifying for retroactive
				benefits from traumatic injury protection coverage under Servicemembers' Group
				Life Insurance.
					Sec. 106. Consideration of loss dominant hand in prescription
				of schedule of severity of traumatic injury under Servicemembers' Group Life
				Insurance.
					Sec. 107. Designation of fiduciary for traumatic injury
				protection coverage under Servicemembers' Group Life Insurance in case of lost
				mental capacity or extended loss of consciousness.
					Sec. 108. Enhancement of veterans' mortgage life
				insurance.
					TITLE II—HOUSING MATTERS
					Sec. 201. Home improvements and structural alterations for
				totally disabled members of the Armed Forces before discharge or release from
				the Armed Forces.
					Sec. 202. Eligibility for specially adapted housing benefits
				and assistance for members of the Armed Forces with service-connected
				disabilities and individuals residing outside the United States.
					Sec. 203. Specially adapted housing assistance for individuals
				with severe burn injuries.
					Sec. 204. Extension of assistance for individuals residing
				temporarily in housing owned by a family member.
					Sec. 205. Increase in specially adapted housing benefits for
				disabled veterans.
					Sec. 206. Report on specially adapted housing for disabled
				individuals.
					Sec. 207. Report on specially adapted housing assistance for
				individuals who reside in housing owned by a family member on permanent
				basis.
					TITLE III—LABOR AND EDUCATION MATTERS
					Sec. 301. Coordination of approval activities in the
				administration of education benefits.
					Sec. 302. Enhanced authority for reimbursement of State
				approving agencies for expenses.
					Sec. 303. Waiver of residency requirement for Directors for
				Veterans' Employment and Training.
					Sec. 304. Modification of special unemployment study to cover
				veterans of Post 9/11 Global Operations.
					Sec. 305. Extension of increase in benefit for individuals
				pursuing apprenticeship or on-job training.
					Sec. 306. Increase in supplemental educational assistance for
				members of the Selected Reserve with certain skills or specialties.
					Sec. 307. Modification of educational assistance for Reserve
				component members supporting contingency operations and other
				operations.
					TITLE IV—FILIPINO WORLD WAR II VETERANS MATTERS
					Sec. 401. Expansion of eligibility for benefits provided by
				Department of Veterans Affairs for certain service in the organized military
				forces of the Commonwealth of the Philippines and the Philippine
				Scouts.
					Sec. 402. Eligibility of children of certain Philippine
				veterans for educational assistance.
					TITLE V—COURT MATTERS
					Sec. 501. Recall of retired judges of the United States Court
				of Appeals for Veterans Claims.
					Sec. 502. Additional discretion in imposition of practice and
				registration fees.
					Sec. 503. Annual reports on workload of United States Court of
				Appeals for Veterans Claims.
					Sec. 504. Report on expansion of facilities for United States
				Court of Appeals for Veterans Claims.
					TITLE VI—COMPENSATION AND PENSION MATTERS
					Sec. 601. Addition of osteoporosis to disabilities presumed to
				be service-connected in former prisoners of war with post-traumatic stress
				disorder.
					Sec. 602. Cost-of-living increase for temporary dependency and
				indemnity compensation payable for surviving spouses with dependent children
				under the age of 18.
					Sec. 603. Clarification of eligibility of veterans 65 years of
				age or older for service pension for a period of war.
					TITLE VII—BURIAL AND MEMORIAL MATTERS
					Sec. 701. Annual adjustment of amounts for burial
				benefits.
					TITLE VIII—OTHER MATTERS
					Sec. 801. Eligibility of disabled veterans and members of the
				Armed Forces with severe burn injuries for automobiles and adaptive
				equipment.
					Sec. 802. Increase in assistance for providing automobiles or
				other conveyances to certain disabled veterans.
					Sec. 803. Clarification of purpose of the outreach services
				program of the Department of Veterans Affairs.
					Sec. 804. Termination or suspension of contracts for cellular
				telephone service for servicemembers undergoing deployment outside the United
				States.
					Sec. 805. Maintenance, management, and availability for
				research of assets of Air Force Health Study.
					Sec. 806. National Academies study on risk of developing
				multiple sclerosis as a result of certain service in the Persian Gulf War and
				Post 9/11 Global Operations theaters.
					Sec. 807. Comptroller General report on adequacy of dependency
				and indemnity compensation to maintain survivors of veterans who die from
				service-connected disabilities.
				
			2.Reference to
			 title 38, United States CodeExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of title 38, United
			 States Code.
		IINSURANCE
			 MATTERS
			101.Level-premium
			 term life insurance for veterans with service-connected disabilities
				(a)In
			 generalChapter 19 is amended by inserting after section 1922A
			 the following new section:
					
						1922B.Level-premium
				term life insurance for veterans with service-connected disabilities
							(a)In
				generalIn accordance with the provisions of this section, the
				Secretary shall grant insurance to each eligible veteran who seeks such
				insurance against the death of such veteran occurring while such insurance is
				in force.
							(b)Eligible
				veteransFor purposes of this section, an eligible veteran is any
				veteran less than 65 years of age who has a service-connected
				disability.
							(c)Amount of
				insurance(1)Subject to
				paragraph (2), the amount of insurance granted an eligible veteran under this
				section shall be $50,000 or such lesser amount as the veteran shall elect. The
				amount of insurance so elected shall be evenly divisible by $10,000.
								(2)The aggregate amount of insurance of
				an eligible veteran under this section, section 1922 of this title, and section
				1922A of this title may not exceed $50,000.
								(d)Reduced
				amount for veterans age 70 or olderIn the case of a veteran
				insured under this section who turns age 70, the amount of insurance of such
				veteran under this section after the date such veteran turns age 70 shall be
				the amount equal to 20 percent of the amount of insurance of the veteran under
				this section as of the day before such date.
							(e)Premiums(1)Premium rates for
				insurance under this section shall be based on the 2001 Commissioners Standard
				Ordinary Basic Table of Mortality and interest at the rate of 4.5 per centum
				per annum.
								(2)The amount of the premium charged a
				veteran for insurance under this section may not increase while such insurance
				is in force for such veteran.
								(3)The Secretary may not charge a
				premium for insurance under this section for a veteran as follows:
									(A)A veteran who has a service-connected
				disability rated as total and is eligible for a waiver of premiums under
				section 1912 of this title.
									(B)A veteran who is 70 years of age or
				older.
									(4)Insurance granted under this section
				shall be on a nonparticipating basis and all premiums and other collections
				therefor shall be credited directly to a revolving fund in the Treasury of the
				United States, and any payments on such insurance shall be made directly from
				such fund. Appropriations to such fund are hereby authorized.
								(5)Administrative costs to the
				Government for the costs of the program of insurance under this section shall
				be paid from premiums credited to the fund under paragraph (4), and payments
				for claims against the fund under paragraph (4) for amounts in excess of
				amounts credited to such fund under that paragraph (after such administrative
				costs have been paid) shall be paid from appropriations to the fund.
								(f)Application
				requiredAn eligible veteran seeking insurance under this section
				shall file with the Secretary an application therefor. Such application shall
				be filed not later than the earlier of—
								(1)the end of
				the two-year period beginning on the date on which the Secretary notifies the
				veteran that the veteran has a service-connected disability; and
								(2)the end of
				the 10-year period beginning on the date of the separation of the veteran from
				the Armed Forces, whichever is
				earlier.
								.
				(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 19 is
			 amended by inserting after the item related to section 1922A the following new
			 item:
					
						
							1922B. Level-premium term life
				insurance for veterans with service-connected
				disabilities.
						
						.
				(c)Exchange of
			 service disabled veterans' insuranceDuring the one-year period
			 beginning on the effective date of this section under subsection (d), any
			 veteran insured under section 1922 of title 38, United States Code, who is
			 eligible for insurance under section 1922B of such title (as added by
			 subsection (a)), may exchange insurance coverage under such section 1922 for
			 insurance coverage under such section 1922B.
				(d)Effective
			 dateThis section, and the amendments made by this section, shall
			 take effect on June 1, 2008.
				102.Administrative
			 costs of service disabled veterans' insuranceSection 1922(a) is amended by striking
			 directly from such fund and inserting directly from such
			 fund; and (5) administrative costs to the Government for the costs of the
			 program of insurance under this section shall be paid from premiums credited to
			 the fund under paragraph (4), and payments for claims against the fund under
			 paragraph (4) for amounts in excess of amounts credited to such fund under that
			 paragraph (after such administrative costs have been paid) shall be paid from
			 appropriations to the fund.
			103.Modification
			 of servicemembers' group life insurance coverage
				(a)Expansion
			 of servicemembers' group life insurance To include certain members of
			 Individual Ready Reserve
					(1)In
			 generalParagraph (1)(C) of
			 section 1967(a) is amended by striking section 1965(5)(B) of this
			 title and inserting subparagraph (B) or (C) of section 1965(5)
			 of this title.
					(2)Conforming
			 amendmentParagraph (5)(C) of such section 1967(a) is amended by
			 striking section 1965(5)(B) of this title and inserting
			 subparagraph (B) or (C) of section 1965(5) of this title.
					(b)Reduction
			 in period of coverage for dependents after member
			 separatesSection 1968(a)(5)(B)(ii) is amended by striking
			 120 days after.
				104.Supplemental
			 insurance for totally disabled veterans
				(a)In
			 generalSection 1922A(a) is
			 amended by striking $20,000 and inserting
			 $30,000.
				(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 January 1, 2008.
				105.Expansion of
			 individuals qualifying for retroactive benefits from traumatic injury
			 protection coverage under Servicemembers' Group Life Insurance
				(a)In
			 generalParagraph (1) of
			 section 501(b) of the Veterans' Housing Opportunity and Benefits Improvement
			 Act of 2006 (Public Law 109–233; 120 Stat. 414; 38 U.S.C. 1980A note) is
			 amended by striking , if, as determined by the Secretary concerned, that
			 loss was a direct result of a traumatic injury incurred in the theater of
			 operations for Operation Enduring Freedom or Operation Iraqi
			 Freedom.
				(b)Conforming
			 amendmentThe heading of such section is amended by striking
			 in Operation Enduring
			 Freedom and Operation Iraqi Freedom.
				(c)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2008.
				106.Consideration
			 of loss of dominant hand in prescription of schedule of severity of traumatic
			 injury under Servicemembers' Group Life Insurance
				(a)In
			 generalSection 1980A(d) is
			 amended—
					(1)by striking Payments under
			 and inserting (1) Payments under; and
					(2)by adding at the
			 end the following new paragraph:
						
							(2)As the Secretary considers
				appropriate, the schedule required by paragraph (1) may distinguish in
				specifying payments for qualifying losses between the severity of a qualifying
				loss of a dominant hand and a qualifying loss of a non-dominant
				hand.
							.
					(b)Payments for
			 qualifying losses incurred before date of enactment
					(1)In
			 generalThe Secretary of Veterans Affairs shall prescribe in
			 regulations mechanisms for payments under section 1980A of title 38, United
			 States Code, for qualifying losses incurred before the date of the enactment of
			 this Act by reason of the requirements of paragraph (2) of subsection (d) of
			 such section (as amended by subsection (a)(2) of this section).
					(2)Qualifying loss
			 definedIn this subsection, the term qualifying loss
			 means—
						(A)a loss specified
			 in the second sentence of subsection (b)(1) of section 1980A of title 38,
			 United States Code; and
						(B)any other loss
			 specified by the Secretary of Veterans Affairs pursuant to the first sentence
			 of that subsection.
						107.Designation of
			 fiduciary for traumatic injury protection coverage under Servicemembers' Group
			 Life Insurance in case of lost mental capacity or extended loss of
			 consciousness
				(a)In
			 generalThe Secretary of Defense shall, in consultation with the
			 Secretary of Veterans Affairs, develop a form for the designation of a
			 recipient for the funds distributed under section 1980A of title 38, United
			 States Code, as the fiduciary of a member of the Armed Forces in cases where
			 the member is mentally incapacitated (as determined by the Secretary of Defense
			 in consultation with the Secretary of Veterans Affairs) or experiencing an
			 extended loss of consciousness.
				(b)ElementsThe
			 form under subsection (a) shall require that a member may elect that—
					(1)an individual
			 designated by the member be the recipient as the fiduciary of the member;
			 or
					(2)a court of proper
			 jurisdiction determine the recipient as the fiduciary of the member for
			 purposes of this subsection.
					(c)Completion and
			 updateThe form under subsection (a) shall be completed by an
			 individual at the time of entry into the Armed Forces and updated periodically
			 thereafter.
				108.Enhancement
			 of veterans' mortgage life insuranceSection 2106(b) is amended by striking
			 $90,000 and inserting $150,000, or $200,000 after January
			 1, 2012,.
			IIHOUSING
			 MATTERS
			201.Home
			 improvements and structural alterations for totally disabled members of the
			 Armed Forces before discharge or release from the Armed ForcesSection 1717 is amended by adding at the end
			 the following new subsection:
				
					(d)(1)In the case of a member
				of the Armed Forces who, as determined by the Secretary, has a disability
				permanent in nature incurred or aggravated in the line of duty in the active
				military, naval, or air service, the Secretary may furnish improvements and
				structural alterations for such member for such disability or as otherwise
				described in subsection (a)(2) while such member is hospitalized or receiving
				outpatient medical care, services, or treatment for such disability if the
				Secretary determines that such member is likely to be discharged or released
				from the Armed Forces for such disability.
						(2)The furnishing of improvements and
				alterations under paragraph (1) in connection with the furnishing of medical
				services described in subparagraph (A) or (B) of subsection (a)(2) shall be
				subject to the limitation specified in the applicable
				subparagraph.
						.
			202.Eligibility
			 for specially adapted housing benefits and assistance for members of the Armed
			 Forces with service-connected disabilities and individuals residing outside the
			 United States
				(a)EligibilityChapter
			 21 is amended by inserting after section 2101 the following new section:
					
						2101A.Eligibility
				for benefits and assistance: members of the Armed Forces with service-connected
				disabilities; individuals residing outside the United States
							(a)Members with service-connected
				disabilities(1)The Secretary may provide assistance under
				this chapter to a member of the Armed Forces serving on active duty who is
				suffering from a disability that meets applicable criteria for benefits under
				this chapter if the disability is incurred or aggravated in line of duty in the
				active military, naval, or air service. Such assistance shall be provided to
				the same extent as assistance is provided under this chapter to veterans
				eligible for assistance under this chapter and subject to the same requirements
				as veterans under this chapter.
								(2)For purposes of this chapter, any
				reference to a veteran or eligible individual shall be treated as a reference
				to a member of the Armed Forces described in subsection (a) who is similarly
				situated to the veteran or other eligible individual so referred to.
								(b)Benefits and
				assistance for individuals residing outside the United States(1)Subject to paragraph
				(2), the Secretary may, at the Secretary's discretion, provide benefits and
				assistance under this chapter (other than benefits under section 2106 of this
				title) to any individual otherwise eligible for such benefits and assistance
				who resides outside the United States.
								(2)The Secretary may provide benefits
				and assistance to an individual under paragraph (1) only if—
									(A)the country or political subdivision
				in which the housing or residence involved is or will be located permits the
				individual to have or acquire a beneficial property interest (as determined by
				the Secretary) in such housing or residence; and
									(B)the individual has or will acquire a
				beneficial property interest (as so determined) in such housing or
				residence.
									(c)RegulationsBenefits
				and assistance under this chapter by reason of this section shall be provided
				in accordance with such regulations as the Secretary may
				prescribe.
							.
				(b)Conforming
			 amendments
					(1)Repeal of
			 superseded authoritySection 2101 is amended—
						(A)by striking
			 subsection (c); and
						(B)by redesignating
			 subsection (d) as subsection (c).
						(2)Limitations on
			 assistanceSection 2102 is amended—
						(A)in subsection
			 (a)—
							(i)by
			 striking veteran each place it appears and inserting
			 individual; and
							(ii)in
			 paragraph (3), by striking veteran's and inserting
			 individual's;
							(B)in subsection
			 (b)(1), by striking a veteran and inserting an
			 individual;
						(C)in subsection
			 (c)—
							(i)by
			 striking a veteran and inserting an individual;
			 and
							(ii)by
			 striking the veteran each place it appears and inserting
			 the individual; and
							(D)in subsection
			 (d), by striking a veteran each place it appears and inserting
			 an individual.
						(3)Assistance for
			 individuals temporarily residing in housing of family
			 memberSection 2102A is amended—
						(A)by striking
			 veteran each place it appears (other than in subsection (b)) and
			 inserting individual;
						(B)in subsection
			 (a), by striking veteran's each place it appears and inserting
			 individual's; and
						(C)in subsection
			 (b), by striking a veteran each place it appears and inserting
			 an individual.
						(4)Furnishing of
			 plans and specificationsSection 2103 is amended by striking
			 veterans both places it appears and inserting
			 individuals.
					(5)Construction of
			 benefitsSection 2104 is amended—
						(A)in subsection
			 (a), by striking veteran each place it appears and inserting
			 individual; and
						(B)in subsection
			 (b)—
							(i)in
			 the first sentence, by striking A veteran and inserting
			 An individual;
							(ii)in
			 the second sentence, by striking a veteran and inserting
			 an individual; and
							(iii)by striking
			 such veteran each place it appears and inserting such
			 individual.
							(6)Veterans'
			 mortgage life insuranceSection 2106 is amended—
						(A)in subsection
			 (a)—
							(i)by
			 striking any eligible veteran and inserting any eligible
			 individual; and
							(ii)by
			 striking the veterans' and inserting the
			 individual's;
							(B)in subsection
			 (b), by striking an eligible veteran and inserting an
			 eligible individual;
						(C)in subsection
			 (e), by striking an eligible veteran and inserting an
			 individual;
						(D)in subsection
			 (h), by striking each veteran and inserting each
			 individual;
						(E)in subsection
			 (i), by striking the veteran's each place it appears and
			 inserting the individual's;
						(F)by striking
			 the veteran each place it appears and inserting the
			 individual; and
						(G)by striking a veteran each
			 place it appears and inserting an individual.
						(7)Heading
			 amendments(A)The heading of section
			 2101 is amended to read as follows:
							
								2101.Acquisition
				and adaptation of housing: eligible
				veterans
								.
						(B)The heading of section 2102A is
			 amended to read as follows:
							
								2102A.Assistance
				for individuals residing temporarily in housing owned by a family
				member
								.
						(8)Clerical
			 amendmentsThe table of sections at the beginning of chapter 21
			 is amended—
						(A)by striking the
			 item relating to section 2101 and inserting the following new item:
							
								
									2101. Acquisition and adaptation of housing: eligible
				veterans.
								
								;
						(B)by inserting
			 after the item relating to section 2101, as so amended, the following new
			 item:
							
								
									2101A. Eligibility for benefits and assistance: members of the
				Armed Forces with service-connected disabilities; individuals residing outside
				the United
				States.
								
								;
							and(C)by striking the
			 item relating to section 2102A and inserting the following new item:
							
								
									2102A. Assistance for individuals residing temporarily in
				housing owned by a family
				member.
								
								.
						203.Specially
			 adapted housing assistance for individuals with severe burn
			 injuriesSection 2101 is
			 amended—
				(1)in subsection
			 (a)(2), by adding at the end the following new subparagraph:
					
						(E)The disability is due to a severe burn
				injury (as determined pursuant to regulations prescribed by the
				Secretary).
						;
				and
				(2)in subsection
			 (b)(2)—
					(A)by striking
			 either and inserting any; and
					(B)by adding at the
			 end the following new subparagraph:
						
							(C)The disability is due to a severe burn
				injury (as so
				determined).
							.
					204.Extension of
			 assistance for individuals residing temporarily in housing owned by a family
			 memberSection 2102A(e) is
			 amended by striking after the end of the five-year period that begins on
			 the date of the enactment of the Veterans' Housing Opportunity and Benefits
			 Improvement Act of 2006 and inserting after December 31,
			 2011.
			205.Increase in
			 specially adapted housing benefits for disabled veterans
				(a)In
			 generalSection 2102 is amended—
					(1)in subsection
			 (b)(2), by striking $10,000 and inserting
			 $11,000;
					(2)in subsection
			 (d)—
						(A)in paragraph (1),
			 by striking $50,000 and inserting $55,000;
			 and
						(B)in paragraph (2),
			 by striking $10,000 and inserting $11,000;
			 and
						(3)by adding at the
			 end the following new subsection:
						
							(e)(1)Effective on October 1
				of each year (beginning in 2009), the Secretary shall increase the amounts
				described in subsection (b)(2) and paragraphs (1) and (2) of subsection (d) in
				accordance with this subsection.
								(2)The increase in amounts under
				paragraph (1) to take effect on October 1 of a year shall be by an amount of
				such amounts equal to the percentage by which—
									(A)the residential home
				cost-of-construction index for the preceding calendar year, exceeds
									(B)the residential home
				cost-of-construction index for the year preceding the year described in
				subparagraph (A).
									(3)The Secretary shall establish a
				residential home cost-of-construction index for the purposes of this
				subsection. The index shall reflect a uniform, national average change in the
				cost of residential home construction, determined on a calendar year basis. The
				Secretary may use an index developed in the private sector that the Secretary
				determines is appropriate for purposes of this
				subsection.
								.
					(b)Effective
			 dateThe amendments made by this section shall take effect on
			 July 1, 2008, and shall apply with respect to payments made in accordance with
			 section 2102 of title 38, United States Code, on or after that date.
				206.Report on
			 specially adapted housing for disabled individuals
				(a)In
			 generalNot later than
			 December 31, 2008, the Secretary of Veterans Affairs shall submit to the
			 Committee on Veterans' Affairs of the Senate and the Committee on Veterans'
			 Affairs of the House of Representatives a report that contains an assessment of
			 the adequacy of the authorities available to the Secretary under law to assist
			 eligible disabled individuals in acquiring—
					(1)suitable housing units with special
			 fixtures or movable facilities required for their disabilities, and necessary
			 land therefor;
					(2)such adaptations
			 to their residences as are reasonably necessary because of their disabilities;
			 and
					(3)residences
			 already adapted with special features determined by the Secretary to be
			 reasonably necessary as a result of their disabilities.
					(b)Focus on
			 particular disabilitiesThe report required by subsection (a)
			 shall set forth a specific assessment of the needs of—
					(1)veterans who have
			 disabilities that are not described in subsections (a)(2) and (b)(2) of section
			 2101 of title 38, United States Code; and
					(2)other disabled
			 individuals eligible for specially adapted housing under chapter 21 of such
			 title by reason of section 2101A of such title (as added by section 202(a) of
			 this Act) who have disabilities that are not described in such
			 subsections.
					207.Report on
			 specially adapted housing assistance for individuals who reside in housing
			 owned by a family member on permanent basisNot later than December 31, 2008, the
			 Secretary of Veterans Affairs shall submit to the Committee on Veterans'
			 Affairs of the Senate and the Committee on Veterans' Affairs of the House of
			 Representatives a report on the advisability of providing assistance under
			 section 2102A of title 38, United States Code, to veterans described in
			 subsection (a) of such section, and to members of the Armed Forces covered by
			 such section 2102A by reason of section 2101A of title 38, United States Code
			 (as added by section 202(a) of this Act), who reside with family members on a
			 permanent basis.
			IIILABOR AND
			 EDUCATION MATTERS
			301.Coordination
			 of approval activities in the administration of education benefits
				(a)Coordination
					(1)In
			 generalSection 3673 is amended—
						(A)by redesignating
			 subsection (b) as subsection (c); and
						(B)by inserting
			 after subsection (a) the following new subsection (b):
							
								(b)Coordination of
				activitiesThe Secretary shall take appropriate actions to ensure
				the coordination of approval activities performed by State approving agencies
				under this chapter and chapters 34 and 35 of this title and approval activities
				performed by the Department of Labor, the Department of Education, and other
				entities in order to reduce overlap and improve efficiency in the performance
				of such
				activities.
								.
						(2)Conforming and
			 clerical amendments(A)The heading of such
			 section is amended to read as follows:
							
								3673.Approval
				activities: cooperation and coordination of
				activities
								.
						(B)The table of sections at the beginning
			 of chapter 36 is amended by striking the item relating to section 3673 and
			 inserting the following new item:
							
								
									3673. Approval activities: cooperation and coordination of
				activities.
								
								.
						(3)Stylistic
			 amendmentsSuch section is further amended—
						(A)in subsection
			 (a), by inserting Cooperation in activities.— after
			 (a); and
						(B)in subsection
			 (c), as redesignated by paragraph (1)(A) of this subsection, by inserting
			 Availability of
			 information material.— after
			 (c).
						(b)ReportNot
			 later than 120 days after the date of the enactment of this Act, the Secretary
			 of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the
			 Senate and the Committee on Veterans' Affairs of the House of Representatives a
			 report setting forth the following:
					(1)The actions taken
			 to establish outcome-oriented performance standards for State approving
			 agencies created or designated under section 3671 of title 38, United States
			 Code, including a description of any plans for, and the status of the
			 implementation of, such standards as part of the evaluations of State approving
			 agencies required by section 3674A of title 38, United States Code.
					(2)The actions taken
			 to implement a tracking and reporting system for resources expended for
			 approval and outreach activities by such agencies.
					(3)Any
			 recommendations for legislative action that the Secretary considers appropriate
			 to achieve the complete implementation of the standards described in paragraph
			 (1).
					302.Enhanced authority
			 for reimbursement of State approving agencies for expensesSection 3674(a) is amended—
				(1)in paragraph (2)(A)—
					(A)by striking , out of amounts
			 available for the payment of readjustment benefits,; and
					(B)by adding at the end the following new
			 sentence: Subject to paragraph (4), such payments shall be made first
			 out of amounts available for the payment of readjustment benefits and then from
			 other amounts made available to make such payments.; and
					(2)by amending paragraph (4) to read as
			 follows:
					
						(4)(A)The total amount authorized and available
				under this section for any fiscal year may not exceed $19,000,000, except
				that—
								(i)the total amount made available for
				purposes of this section from amounts available for the payment of readjustment
				benefits may not exceed $13,000,000 in each of fiscal years 2008 through 2012;
				and
								(ii)no amount may be made available for such
				purposes from amounts available for the payment of readjustment benefits after
				fiscal year 2012.
								(B)For any fiscal year in which the total
				amount that would be made available under this section would exceed the amount
				applicable to that fiscal year under subparagraph (A) except for the provisions
				of this paragraph, the Secretary shall provide that each agency shall receive
				the same percentage of the amount applicable to that fiscal year under
				subparagraph (A) as the agency would have received of the total amount that
				would have been made available without the limitation of this
				paragraph.
							.
				303.Waiver of
			 residency requirement for Directors for Veterans' Employment and
			 TrainingSection 4103(a)(2) is
			 amended—
				(1)by inserting
			 (A) after (2); and
				(2)by adding at the
			 end the following new subparagraph:
					
						(B)The Secretary may waive the
				requirement in subparagraph (A) with respect to a Director for Veterans'
				Employment and Training if the Secretary determines that the waiver is in the
				public interest. Any such waiver shall be made on a case-by-case
				basis.
						.
				304.Modification of
			 special unemployment study to cover veterans of Post 9/11 Global
			 Operations
				(a)Modification of
			 studySubsection (a)(1) of
			 section 4110A is amended—
					(1)in the matter before subparagraph (A), by
			 striking a study every two years and inserting an annual
			 study;
					(2)by redesignating
			 subparagraph (A) as subparagraph (F);
					(3)by striking
			 subparagraph (B) and inserting the following new subparagraphs:
						
							(A)Veterans who were called to active
				duty while members of the National Guard or a Reserve Component.
							(B)Veterans who served in combat or in a
				war zone in the Post 9/11 Global Operations
				theaters.
							;
				and
					(4)in subparagraph
			 (C)—
						(A)by striking
			 Vietnam era and inserting Post 9/11 Global Operations
			 period; and
						(B)by striking
			 the Vietnam theater of operations and inserting the Post
			 9/11 Global Operations theaters.
						(b)DefinitionsSuch
			 section is further amended by adding at the end the following new
			 subsection:
					
						(c)In this
				section:
							(1)The term
				Post 9/11 Global Operations period means the period of the Persian
				Gulf War beginning on September 11, 2001, and ending on the date thereafter
				prescribed by Presidential proclamation or law.
							(2)The term
				Post 9/11 Global Operations theaters means Afghanistan, Iraq, or
				any other theater in which the Global War on Terrorism Expeditionary Medal is
				awarded for
				service.
							.
				305.Extension of
			 increase in benefit for individuals pursuing apprenticeship or on-job
			 trainingSection 103 of the
			 Veterans Benefits Improvement Act of 2004 (Public Law 108–454; 118 Stat. 3600)
			 is amended by striking 2008 each place it appears and inserting
			 2010.
			306.Increase in
			 supplemental educational assistance for members of the Selected Reserve with
			 certain skills or specialties
				(a)In
			 generalSection 16131(i) of
			 title 10, United States Code, is amended—
					(1)in paragraph (1),
			 by striking $350 and inserting $425; and
					(2)in paragraph (2),
			 by striking $350 and inserting $425.
					(b)Effective
			 dateThe amendments made by this section shall take effect on
			 July 1, 2008, and shall apply with respect to payments made in accordance with
			 section 16131(i) of title 10, United States Code, on or after that date.
				307.Modification of educational assistance for
			 Reserve component members supporting contingency operations and other
			 operationsSection
			 16162(c)(4)(C) of title 10, United States Code, is amended by striking
			 for— and all that follows through or more. and
			 inserting for two aggregate years or more..
			IVFILIPINO WORLD
			 WAR II VETERANS MATTERS
			401.Expansion of
			 eligibility for benefits provided by Department of Veterans Affairs for certain
			 service in the organized military forces of the Commonwealth of the Philippines
			 and the Philippine Scouts
				(a)Modification of
			 status of certain service
					(1)In
			 generalSection 107 is amended to read as follows:
						
							107.Certain
				service with Philippine forces deemed to be active service
								(a)In
				generalService described in subsection (b) shall be deemed to
				have been active military, naval, or air service for purposes of any law of the
				United States conferring rights, privileges, or benefits upon any individual by
				reason of the service of such individual or the service of any other individual
				in the Armed Forces.
								(b)Service
				describedService described
				in this subsection is service—
									(1)before July 1, 1946, in the organized
				military forces of the Government of the Commonwealth of the Philippines, while
				such forces were in the service of the Armed Forces of the United States
				pursuant to the military order of the President dated July 26, 1941, including
				among such military forces organized guerrilla forces under commanders
				appointed, designated, or subsequently recognized by the Commander in Chief,
				Southwest Pacific Area, or other competent authority in the Army of the United
				States; or
									(2)in the Philippine Scouts under section 14
				of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).
									(c)Dependency and
				indemnity compensation for certain recipients residing outside the United
				States(1)Dependency and
				indemnity compensation provided under chapter 13 of this title to an individual
				described in paragraph (2) shall be made at a rate of $0.50 for each dollar
				authorized.
									(2)An individual described in this
				paragraph is an individual who resides outside the United States and is
				entitled to dependency and indemnity compensation under chapter 13 of this
				title based on service described in subsection (b).
									(d)Exception on
				pension and death pension for individuals residing outside the United
				StatesAn individual who resides outside the United States shall
				not, while so residing, be entitled to a pension under subchapter II or III of
				chapter 15 of this title based on service described in subsection (b).
								(e)United States
				definedIn this section, the term United States
				means the States, the District of Columbia, Puerto Rico, Guam, American Samoa,
				the Virgin Islands, the Commonwealth of the Northern Mariana Islands, and any
				other possession or territory of the United
				States.
								.
					(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 1 is
			 amended by striking the item related to section 107 and inserting the following
			 new item:
						
							
								107. Certain service with
				Philippine forces deemed to be active
				service.
							
							.
					(3)Effective
			 dateThe amendments made by this subsection shall apply with
			 respect to the payment or provision of benefits on or after the date of the
			 enactment of this Act. No benefits are payable or are required to be provided
			 by reason of such amendment for any period before such date.
					(b)Pension and
			 death pension benefit protectionNotwithstanding any other
			 provision of law, a veteran with service described in section 107(b) of title
			 38, United States Code (as added by subsection (a)), who is receiving benefits
			 under a Federal or federally assisted program as of the date of the enactment
			 of this Act, or a survivor of such veteran who is receiving such benefits as of
			 the date of the enactment of this Act, may not be required to apply for or
			 receive benefits under chapter 15 of such title if the receipt of such benefits
			 would—
					(1)make such veteran or survivor ineligible
			 for any Federal or federally assisted program for which such veteran or
			 survivor qualifies; or
					(2)reduce the amount of benefit such veteran
			 or survivor would receive from any Federal or federally assisted program for
			 which such veteran or survivor qualifies.
					402.Eligibility of
			 children of certain Philippine veterans for educational assistance
				(a)In
			 generalSubsection (b) of section 3565 is amended by striking
			 except that— and all that follows and inserting except
			 that a reference to a State approving agency shall be deemed to refer to the
			 Secretary..
				(b)Repeal of
			 obsolete provisionSuch section is further amended by striking
			 subsection (c).
				VCOURT
			 MATTERS
			501.Recall of retired judges of the United
			 States Court of Appeals for Veterans Claims
				(a)Repeal of limit on service of recalled
			 retired judges who voluntarily serve more than 90 daysSection 7257(b)(2) is amended by striking
			 or for more than a total of 180 days (or the equivalent) during any
			 calendar year.
				(b)New judges recalled after retirement
			 receive pay of current judges only during period of recall
					(1)In generalSection 7296(c) is amended by striking
			 paragraph (1) and inserting the following new paragraph:
						
							(1)(A)A judge who is appointed on or after the
				date of the enactment of the Veterans'
				Benefits Enhancement Act of 2008 and who retires under subsection
				(b) and elects under subsection (d) to receive retired pay under this
				subsection shall (except as provided in paragraph (2)) receive retired pay as
				follows:
									(i)In
				the case of a judge who is a recall-eligible retired judge under section 7257
				of this title, the retired pay of the judge shall (subject to section
				7257(d)(2) of this title) be the rate of pay applicable to that judge at the
				time of retirement, as adjusted from time to time under subsection
				(f)(3).
									(ii)In the case of a judge other than a
				recall-eligible retired judge, the retired pay of the judge shall be the rate
				of pay applicable to that judge at the time of retirement.
									(B)A
				judge who retired before the date of the enactment of the
				Veterans' Benefits Enhancement Act of
				2008 and elected under subsection (d) to receive retired pay
				under this subsection, or a judge who retires under subsection (b) and elects
				under subsection (d) to receive retired pay under this subsection, shall
				(except as provided in paragraph (2)) receive retired pay as follows:
									(i)In the case of a judge who is a
				recall-eligible retired judge under section 7257 of this title or who was a
				recall-eligible retired judge under that section and was removed from recall
				status under subsection (b)(4) of that section by reason of disability, the
				retired pay of the judge shall be the pay of a judge of the court.
									(ii)In the case of a judge who at the time of
				retirement did not provide notice under section 7257 of this title of
				availability for service in a recalled status, the retired pay of the judge
				shall be the rate of pay applicable to that judge at the time of
				retirement.
									(iii)In the case of a judge who was a
				recall-eligible retired judge under section 7257 of this title and was removed
				from recall status under subsection (b)(3) of that section, the retired pay of
				the judge shall be the pay of the judge at the time of the removal from recall
				status.
									.
					(2)Cost-of-living
			 adjustment for retired pay of new judges who are
			 recall-eligibleSection 7296(f)(3)(A) is amended by striking
			 paragraph (2) of subsection (c) and inserting paragraph
			 (1)(A)(i) or (2) of subsection (c).
					(3)Pay during period of recallSubsection (d) of section 7257 is amended
			 to read as follows:
						
							(d)(1)The pay of a recall-eligible retired judge
				to whom section 7296(c)(1)(B) of this title applies is the pay specified in
				that section.
								(2)A
				judge who is recalled under this section who retired under chapter 83 or 84 of
				title 5 or to whom section 7296(c)(1)(A) of this title applies shall be paid,
				during the period for which the judge serves in recall status, pay at the rate
				of pay in effect under section 7253(e) of this title for a judge performing
				active service, less the amount of the judge's annuity under the applicable
				provisions of chapter 83 or 84 of title 5 or the judge's annuity under section
				7296(c)(1)(A) of this title, whichever is
				applicable.
								.
					(4)NoticeThe last sentence of section 7257(a)(1) is
			 amended to read as follows: Such a notice provided by a retired judge to
			 whom section 7296(c)(1)(B) of this title applies is
			 irrevocable..
					(c)Limitation on
			 involuntary recallsSection 7257(b)(3) is amended by adding at
			 the end the following new sentence: This paragraph shall not apply to a
			 judge to whom section 7296(c)(1)(A) or 7296(c)(1)(B) of this title applies and
			 who has, in the aggregate, served at least five years of recalled service on
			 the Court under this section..
				502.Additional discretion in imposition of
			 practice and registration feesSection 7285(a) is amended—
				(1)in the first sentence, by inserting
			 reasonable after impose a;
				(2)in the second sentence, by striking
			 , except that such amount may not exceed $30 per year;
			 and
				(3)in the third sentence, by inserting
			 reasonable after impose a.
				503.Annual reports on workload of United States
			 Court of Appeals for Veterans Claims
				(a)In generalSubchapter III of chapter 72 is amended by
			 adding at the end the following new section:
					
						7288.Annual report
							(a)In generalThe chief judge of the Court shall submit
				annually to the appropriate committees of Congress a report summarizing the
				workload of the Court for the last fiscal year that ended before the submission
				of such report. Such report shall include, with respect to such fiscal year,
				the following information:
								(1)The number of appeals filed.
								(2)The number of petitions filed.
								(3)The number of applications filed under
				section 2412 of title 28.
								(4)The number and type of dispositions.
								(5)The median time from filing to
				disposition.
								(6)The number of oral arguments.
								(7)The number and status of pending appeals
				and petitions and of applications described in paragraph (3).
								(8)A summary of any service performed by
				recalled retired judges during the fiscal year.
								(b)Appropriate committees of Congress
				definedIn this section, the
				term appropriate committees of Congress means the Committee on
				Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the
				House of
				Representatives.
							.
				(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 72 is amended by inserting after the item related to section 7287 the
			 following new item:
					
						
							7288. Annual
				report.
						
						.
				504.Report on expansion of facilities for
			 United States Court of Appeals for Veterans Claims
				(a)FindingsCongress makes the following
			 findings:
					(1)The United States Court of Appeals for
			 Veterans Claims is currently located in the District of Columbia in a
			 commercial office building that is also occupied by other Federal
			 tenants.
					(2)In February 2006, the General Services
			 Administration provided Congress with a preliminary feasibility analysis of a
			 dedicated Veterans Courthouse and Justice Center that would house the Court and
			 other entities that work with the Court.
					(3)In February 2007, the Court notified
			 Congress that the most cost-effective alternative appears to be leasing
			 substantial additional space in the current location, which would
			 require relocating other current government tenants from that
			 building.
					(4)The February 2006 feasibility report of the
			 General Services Administration does not include an analysis of whether it
			 would be feasible or desirable to locate a Veterans Courthouse and Justice
			 Center at the current location of the Court.
					(b)Sense of CongressIt is the sense of Congress that—
					(1)the United States Court of Appeals for
			 Veterans Claims should be provided with appropriate office space to meet its
			 needs, as well as to provide the image, security, and stature befitting a court
			 that provides justice to the veterans of the United States; and
					(2)in providing that space, Congress should
			 avoid undue disruption, inconvenience, or cost to other Federal
			 entities.
					(c)Report
					(1)In generalNot later than 180 days after the date of
			 the enactment of this Act, the Administrator of General Services shall submit
			 to the Committee on Veterans’ Affairs of the Senate and the Committee on
			 Veterans’ Affairs of the House of Representatives a report on the feasibility
			 of—
						(A)leasing additional space for the United
			 States Court of Appeals for Veterans Claims within the building where the Court
			 was located on the date of the enactment of this Act; and
						(B)using the entirety of such building as a
			 Veterans Courthouse and Justice Center.
						(2)ContentsThe report required by paragraph (1) shall
			 include a detailed analysis of the following:
						(A)The impact that the matter analyzed in
			 accordance with paragraph (1) would have on Federal tenants of the building
			 used by the Court.
						(B)Whether it would be feasible to relocate
			 such Federal tenants into office space that offers similar or preferable cost,
			 convenience, and usable square footage.
						(C)If relocation of such Federal tenants is
			 found to be feasible and desirable, an analysis of what steps should be taken
			 to convert the building into a Veterans Courthouse and Justice Center and a
			 timeline for such conversion.
						(3)Comment
			 periodThe Administrator
			 shall provide an opportunity to such Federal tenants—
						(A)before the completion of the report
			 required by paragraph (1), to comment on the subject of the report required by
			 such paragraph; and
						(B)before the Administrator submits the report
			 required by paragraph (1) to the congressional committees specified in such
			 paragraph, to comment on a draft of such report.
						VICOMPENSATION AND
			 PENSION MATTERS
			601.Addition of
			 osteoporosis to disabilities presumed to be service-connected in former
			 prisoners of war with post-traumatic stress disorderSection 1112(b)(2) is amended by adding at
			 the end the following new subparagraph:
				
					(F)Osteoporosis, if the Secretary
				determines that the veteran was diagnosed with post-traumatic stress disorder
				(PTSD).
					.
			602.Cost-of-living
			 increase for temporary dependency and indemnity compensation payable for
			 surviving spouses with dependent children under the age of 18Section 1311(f) is amended by adding at the
			 end the following new paragraph:
				
					(5)Whenever there is an increase in
				benefit amounts payable under title II of the Social Security Act (42 U.S.C.
				401 et seq.) as a result of a determination made under section 215(i) of such
				Act (42 U.S.C. 415(i)), the Secretary shall, effective on the date of such
				increase in benefit amounts, increase the amount payable under paragraph (1),
				as such amount was in effect immediately prior to the date of such increase in
				benefit amounts, by the same percentage as the percentage by which such benefit
				amounts are increased. Any increase in a dollar amount under this paragraph
				shall be rounded down to the next lower whole dollar
				amount.
					.
			603.Clarification of
			 eligibility of veterans 65 years of age or older for service pension for a
			 period of warSection 1513 is
			 amended—
				(1)in subsection
			 (a), by striking by section 1521 and all that follows and
			 inserting by subsection (b), (c), (f)(1), (f)(5), or (g) of that
			 section, as the case may be and as increased from time to time under section
			 5312 of this title.;
				(2)by redesignating
			 subsection (b) as subsection (c); and
				(3)by inserting
			 after subsection (a) the following new subsection (b):
					
						(b)The conditions in
				subsections (h) and (i) of section 1521 of this title shall apply to
				determinations of income and maximum payments of pension for purposes of this
				section.
						.
				VIIBURIAL AND
			 MEMORIAL MATTERS
			701.Annual
			 adjustment of amounts for burial benefits
				(a)In
			 generalChapter 23 is amended by adding at the end the following
			 new section:
					
						2309.Annual
				adjustment of amounts of burial benefitsWith respect to any fiscal year, the
				Secretary shall provide a percentage increase (rounded to the nearest dollar)
				in the burial and funeral expenses under sections 2302(a), 2303(a), and 2307 of
				this title, and in the plot allowance under section 2303(b) of this title,
				equal to the percentage by which—
							(1)the Consumer
				Price Index (all items, United States city average) for the 12-month period
				ending on the June 30 preceding the beginning of the fiscal year for which the
				increase is made, exceeds
							(2)the Consumer
				Price Index for the 12-month period preceding the 12-month period described in
				paragraph
				(1).
							.
				(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 23 of
			 such title is amended by adding at the end the following new item:
					
						
							2309. Annual adjustment of amounts of
				burial
				benefits.
						
						.
				VIIIOTHER
			 MATTERS
			801.Eligibility of
			 disabled veterans and members of the Armed Forces with severe burn injuries for
			 automobiles and adaptive equipment
				(a)EligibilityParagraph (1) of section 3901 is
			 amended—
					(1)in subparagraph
			 (A)—
						(A)in the matter
			 preceding clause (i), by striking or (iii) below and inserting
			 (iii), or (iv); and
						(B)by adding at the
			 end the following new clause:
							
								(iv)A severe burn injury (as
				determined pursuant to regulations prescribed by the
				Secretary).
								;
				and
						(2)in subparagraph
			 (B), by striking or (iii) and inserting (iii), or
			 (iv).
					(b)Stylistic
			 amendmentsSuch section is further amended—
					(1)in the matter
			 preceding paragraph (1), by striking chapter— and inserting
			 chapter:;
					(2)in paragraph
			 (1)—
						(A)in the matter
			 preceding subparagraph (A), by striking means— and inserting
			 means the following:;
						(B)in subparagraph
			 (A)—
							(i)in the matter
			 preceding clause (i), by striking any veteran and inserting
			 Any veteran;
							(ii)in clauses (i)
			 and (ii), by striking the semicolon at the end and inserting a period;
			 and
							(iii)in clause
			 (iii), by striking or and inserting a period; and
							(C)in subparagraph
			 (B), by striking any member and inserting Any
			 member.
						802.Increase in
			 assistance for providing automobiles or other conveyances to certain disabled
			 veterans
				(a)In
			 generalSection 3902 is amended—
					(1)in subsection
			 (a), by striking $11,000 and inserting $16,000;
			 and
					(2)by adding at the
			 end the following new subsection:
						
							(e)(1)Effective on October 1
				of each year (beginning in 2009), the Secretary shall increase the amount
				described in subsection (a) to an amount equal to 80 percent of the average
				retail cost of new automobiles for the preceding calendar year.
								(2)The Secretary shall establish the
				method for determining the average retail cost of new automobiles for purposes
				of this subsection. The Secretary may use data developed in the private sector
				if the Secretary determines the data is appropriate for purposes of this
				subsection.
								.
					(b)Effective
			 dateThe amendments made by this section shall take effect on
			 July 1, 2008, and shall apply with respect to payments made in accordance with
			 section 3902 of title 38, United States Code, on or after that date.
				803.Clarification
			 of purpose of the outreach services program of the Department of Veterans
			 Affairs
				(a)Clarification
			 of inclusion of members of the National Guard and Reserve in
			 programSubsection (a)(1) of
			 section 6301 is amended by inserting , or from the National Guard or
			 Reserve, after active military, naval, or air
			 service.
				(b)Definition of
			 outreachSubsection (b) of such section is amended—
					(1)by redesignating
			 paragraphs (1) and (2) as paragraphs (2) and (3), respectively; and
					(2)by inserting
			 before paragraph (2) the following new paragraph (1):
						
							(1)the term
				outreach means the act or process of reaching out in a systematic
				manner to proactively provide information, services, and benefits counseling to
				veterans, and to the spouses, children, and parents of veterans who may be
				eligible to receive benefits under the laws administered by the Secretary, to
				ensure that such individuals are fully informed about, and assisted in applying
				for, any benefits and programs under such
				laws;
							.
					804.Termination or
			 suspension of contracts for cellular telephone service for servicemembers
			 undergoing deployment outside the United States
				(a)In
			 generalTitle III of the Servicemembers Civil Relief Act (50
			 U.S.C. App. 531 et seq.) is amended by inserting after section 305 the
			 following new section:
					
						305A.Termination
				or suspension of contracts for cellular telephone service
							(a)In
				generalA servicemember who receives orders to deploy outside of
				the continental United States for not less than 90 days may request the
				termination or suspension of any contract for cellular telephone service
				entered into by the servicemember before that date if the servicemember’s
				ability to satisfy the contract or to utilize the service will be materially
				affected by that period of deployment. The request shall include a copy of the
				servicemember's military orders.
							(b)ReliefUpon
				receiving the request of a servicemember under subsection (a), the cellular
				telephone service contractor concerned shall, at the election of the
				contractor—
								(1)grant the
				requested relief without imposition of an early termination fee for termination
				of the contract or a reactivation fee for suspension of the contract; or
								(2)permit the
				servicemember to suspend the contract at no charge until the end of the
				deployment without requiring, whether as a condition of suspension or
				otherwise, that the contract be
				extended.
								.
				(b)Clerical
			 amendmentThe table of contents for that Act is amended by
			 inserting after the item relating to section 305 the following new item:
					
						
							Sec. 305A. Termination or suspension of contracts for cellular
				telephone
				service.
						
						.
				805.Maintenance,
			 management, and availability for research of assets of Air Force Health
			 Study
				(a)PurposeThe
			 purpose of this section is to ensure that the assets transferred to the Medical
			 Follow-Up Agency from the Air Force Health Study are maintained, managed, and
			 made available as a resource for future research for the benefit of veterans
			 and their families, and for other humanitarian purposes.
				(b)Assets from Air
			 Force Health StudyFor purposes of this section, the assets
			 transferred to the Medical Follow-Up Agency from the Air Force Health Study are
			 the assets of the Air Force Health Study transferred to the Medical Follow-Up
			 Agency under section 714 of the John Warner National Defense Authorization Act
			 for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2290), including electronic
			 data files and biological specimens on all participants in the study (including
			 control subjects).
				(c)Maintenance and
			 management of transferred assetsThe Medical Follow-Up Agency
			 shall maintain and manage the assets transferred to the Agency from the Air
			 Force Health Study.
				(d)Additional
			 near-term research
					(1)In
			 generalThe Medical Follow-Up Agency may, during the period
			 beginning on October 1, 2007, and ending on September 30, 2011, conduct such
			 additional research on the assets transferred to the Agency from the Air Force
			 Health Study as the Agency considers appropriate toward the goal of
			 understanding the determinants of health, and promoting wellness, in
			 veterans.
					(2)ResearchIn
			 carrying out research authorized by this subsection, the Medical Follow-Up
			 Agency may, utilizing amounts available under subsection (f)(1)(B), make grants
			 for such pilot studies for or in connection with such research as the Agency
			 considers appropriate.
					(e)Additional
			 medium-term research
					(1)ReportNot
			 later than March 31, 2011, the Medical Follow-Up Agency shall submit to
			 Congress a report assessing the feasability and advisability of conducting
			 additional research on the assets transferred to the Agency from the Air Force
			 Health Study after September 30, 2011.
					(2)Disposition of
			 assetsIf the report required by paragraph (1) includes an
			 assessment that the research described in that paragraph would be feasible and
			 advisable, the Agency shall, utilizing amounts available under subsection
			 (f)(2), make any disposition of the assets transferred to the Agency from the
			 Air Force Health Study as the Agency considers appropriate in preparation for
			 such research.
					(f)Funding
					(1)In
			 generalFrom amounts available for each of fiscal years 2008
			 through 2011 for the Department of Veterans Affairs for Medical and Prosthetic
			 Research, amounts shall be available as follows:
						(A)$1,200,000 shall
			 be available in each such fiscal year for maintenance, management, and
			 operation (including maintenance of biological specimens) of the assets
			 transferred to the Medical Follow-Up Agency from the Air Force Health
			 Study.
						(B)$250,000 shall be
			 available in each such fiscal year for the conduct of additional research
			 authorized by subsection (d), including the funding of pilot studies authorized
			 by paragraph (2) of that subsection.
						(2)Medium-term
			 researchFrom amounts available for fiscal year 2011 for the
			 Department of Veterans Affairs for Medical and Prosthetic Research, $200,000
			 shall be available for the preparation of the report required by subsection
			 (e)(1) and for the disposition, if any, of assets authorized by subsection
			 (e)(2).
					806.National
			 Academies study on risk of developing multiple sclerosis as a result of certain
			 service in the Persian Gulf War and Post 9/11 Global Operations
			 theaters
				(a)In
			 generalThe Secretary of Veterans Affairs shall enter into a
			 contract with the Institute of Medicine of the National Academies to conduct a
			 comprehensive epidemiological study for purposes of identifying any increased
			 risk of developing multiple sclerosis as a result of service in the Armed
			 Forces during the Persian Gulf War in the Southwest Asia theater of operations
			 or in the Post 9/11 Global Operations theaters.
				(b)ElementsIn
			 conducting the study required under subsection (a), the Institute of Medicine
			 shall do the following:
					(1)Determine whether
			 service in the Armed Forces during the Persian Gulf War in the Southwest Asia
			 theater of operations, or in the Post 9/11 Global Operations theaters,
			 increased the risk of developing multiple sclerosis.
					(2)Identify the
			 incidence and prevalence of diagnosed neurological diseases, including multiple
			 sclerosis, Parkinson's disease, amyotrophic lateral sclerosis, and brain
			 cancers, as well as central nervous system abnormalities that are difficult to
			 precisely diagnose, in each group as follows:
						(A)Members of the
			 Armed Forces who served during the Persian Gulf War in the Southwest Asia
			 theater of operations.
						(B)Members of the
			 Armed Forces who served in the Post 9/11 Global Operations theaters.
						(C)A non-deployed
			 comparison group for those who served in the Persian Gulf War in the Southwest
			 Asia theater of operations and the Post 9/11 Global Operations theaters.
						(3)Compare the
			 incidence and prevalence of the named diagnosed neurological diseases and
			 undiagnosed central nervous system abnormalities among veterans who served
			 during the Persian Gulf War in the Southwest Asia theater of operations, or in
			 the Post 9/11 Global Operations theaters, in various locations during such
			 periods, as determined by the Institute of Medicine.
					(4)Collect
			 information on risk factors, such as pesticide and other toxic exposures, to
			 which veterans were exposed while serving during the Persian Gulf War in the
			 Southwest Asia theater of operations or the Post 9/11 Global Operations
			 theaters, or thereafter.
					(c)Reports
					(1)Interim
			 reportThe contract required by subsection (a) shall require the
			 Institute of Medicine to submit to the Secretary, and to appropriate committees
			 of Congress, interim progress reports on the study required under subsection
			 (a). Such reports shall not be required to include a description of interim
			 results on the work under the study.
					(2)Final
			 reportThe contract shall require the Institute of Medicine to
			 submit to the Secretary, and to appropriate committees of Congress, a final
			 report on the study by not later than December 31, 2010. The final report shall
			 include such recommendations for legislative or administrative action as the
			 Institute considers appropriate in light of the results of the study.
					(d)FundingThe
			 Secretary shall provide the Institute of Medicine with such funds as are
			 necessary to ensure the timely completion of the study required under
			 subsection (a).
				(e)DefinitionsIn
			 this section:
					(1)The term
			 appropriate committees of Congress means—
						(A)the Committee on
			 Veterans' Affairs of the Senate; and
						(B)the Committee on
			 Veterans' Affairs of the House of Representatives.
						(2)The term
			 Persian Gulf War has the meaning given that term in section
			 101(33) of title 38, United States Code.
					(3)The term
			 Post 9/11 Global Operations theaters means Afghanistan, Iraq, or
			 any other theater in which the Global War on Terrorism Expeditionary Medal is
			 awarded for service.
					807.Comptroller
			 General report on adequacy of dependency and indemnity compensation to maintain
			 survivors of veterans who die from service-connected disabilities
				(a)Report
			 requiredNot later than 10
			 months after the date of the enactment of this Act, the Comptroller General of
			 the United States shall submit to the Committees on Veterans' Affairs and
			 Appropriations of the Senate and the Committees on Veterans' Affairs and
			 Appropriations of the House of Representatives a report on the adequacy of
			 dependency and indemnity compensation payable under chapter 13 of title 38,
			 United States Code, to surviving spouses and dependents of veterans who die as
			 a result of a service-connected disability in replacing the deceased veteran's
			 income.
				(b)ElementsThe
			 report required by subsection (a) shall include—
					(1)a description of
			 the current system for the payment of dependency and indemnity compensation to
			 surviving spouses and dependents described in subsection (a), including a
			 statement of the rates of such compensation so payable;
					(2)an assessment of
			 the adequacy of such payments in replacing the deceased veteran's income;
			 and
					(3)such
			 recommendations as the Comptroller General considers appropriate in order to
			 improve or enhance the effects of such payments in replacing the deceased
			 veteran's income.
					
